Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (U.S. Patent Application Publication 2013/0141431 A1) in view of Jin et al (U.S. Patent Application Publication 2018/0165864 A1).

	Regarding claim 1, Yamaguchi discloses a computer-implemented method for making a skeleton of a 5modeled human or animal body takes a posture, comprising: 
a) obtaining a first skeleton (FIG. 15; paragraph [0247], a template (standard skeleton model 124)) and a second skeleton (Paragraph [0247], a character (target skeleton model 134)) of at least one digital body model (Paragraph [0008], for such a skeleton model which is used when controlling a posture (pose, movement or the like) of a human body model, an animal model, a fabric or the like on a three dimension (3D) virtual space or a real space), each of said first skeleton and said second skeleton including a plurality of rotational joints connected by bones (Paragraphs [0004]-[0007], FIG. 1A is a view showing an example of such a skeleton model 100.  The skeleton model 100 includes a first bone 110 (a parent bone or a parent node), a second bone 112 (a child bone or a child node) connected to the first bone 110 via a joint 114, for example … A status of rotation of the joint 114 (bending, torsion) can be expressed by a direction of the second bone 112 (child node) with respect to the first bone 110 (parent node)), the first skeleton having a greater number of rotational joints than the second skeleton (FIG. 3 shows a view showing an example of a standard skeleton model 122 (standard model) and a target skeleton model 132 (target model) to be controlled, which is reversed version of FIG. 15; paragraphs [0068], the standard skeleton model 122 includes a bone group A' and a bone group B'. The target skeleton model 132 includes a bone group A and a bone group B … the numbers of the bones included in the skeleton models are different. As shown in FIG. 15, the number of rotational joints of the template 124 is greater than the character 134), each 1orotational joint of the second skeleton being associated to a respective joint of the first skeleton (Paragraph [0093], FIG. 5 is a view for explaining a rotation of a bone.  In a three dimensional coordinate system xyz, when rotating an end "A" of a bone "PA". Thus, the end point of a bone indicates a location of a rotational joint; paragraphs [0083]-[0084], it is assumed that the character 130 as shown in FIG. 2B is generated and the template 120 as shown in FIG. 2A is selected … Bone groups are generated for the template 120 and the character 130.  Then, whether the bone groups of the template 120 and the character 130 are in correspondence with each other is determined. FIG. 4 is a flowchart showing an example of an operation of determining correspondence between bone groups of the template 120 and the character 130); 
b) determining a relative configuration of the second skeleton, said relative configuration mapping each joint of the first skeleton (Paragraph [0068], the standard skeleton model 122 includes a bone group A' and a bone group B'. The target skeleton model 132 includes a bone group A and a bone group B. In this embodiment, the bone groups of the target skeleton model 132 are in correspondence with the bone groups of the standard skeleton model 122.  Specifically, the bone group A' and bone group B' of the standard skeleton model 122 are in correspondence with the bone group A and bone group B of the target skeleton model 132, respectively), associated with a joint of the second skeleton, to said joint of the second skeleton (Paragraph [0087], in step S402, bones of the template 120 and bones of the character 130 are determined to be in correspondence with each other, respectively, by a known technique of pattern recognition or the like.  Then, bone groups are generated from the bones for the template 120 and the character 130, respectively, and the generated bone groups are in correspondence with each other; paragraph [0092], by performing the above operation, the bone groups are generated for the template 120 and the character 130 and are in correspondence with each other.  The operator may correct the correspondence of the bone groups.  Alternatively, the operator may designate the correspondence of the bone groups); 
15c) based on one or more inputs from a user, making the first skeleton take a posture defined by a rotational state for each joint of the first skeleton (Paragraph [0060], In this embodiment, in order to change a pose or a movement of the character 130 (FIG. 2B), a pose or a movement of the template 120 (FIG. 2A) is changed first.  As the template 120 is provided with the control data for joint angles, the template 120 is controlled not to take an unnatural pose or movement; paragraph [0063], thus, specifically, the instruction of changing the pose or the movement of the character 130 is converted to the instruction of changing the pose or the movement of the target 120 based on the correspondence of the parts of the template 120 and the parts of the character 130.  Then, the pose or the movement of the target 120 is determined; paragraph [0073], the operator inputs an instruction to change the pose or the movement of the character 130 via an appropriate user interface.  Upon accepting the instruction, a system, which will be explained later with reference to FIG. 8 and FIG. 22, changes the pose or the movement of the template 120, not the character 130); and 
d) computing transformation matrices for the joints of the second skeleton such that a relative configuration of the second skeleton remains 20unchanged (FIG. 5 is a view for explaining a rotation of a bone; paragraph [0095], for example, by obtaining a matrix Ma which converts unit vectors in x-axis, y-axis, and z-axis directions of a coordinate system of a bone to unit vectors in x-axis, y-axis, and z-axis directions of a coordinate system of another bone, the matrix Ma can express a relative relationship between these coordinate systems.  In this embodiment, the matrix Ma is referred to as a "coordinate conversion matrix"; paragraph [0073], upon accepting the instruction, a system, which will be explained later with reference to FIG. 8 and FIG. 22, changes the pose or the movement of the template 120, not the character 130. Thus, when the system computes the matrix of a rotation of a bone of the template, the skeleton of the character remains 20unchanged), and 
wherein step d) further includes determining rotations of the rotational joints and translation of Paragraph [0111], the model control system 800 copies the pose or the movement of the template 120 into that of the character 130.  The pose of the character 130 is determined by applying the coordinate system adjusting matrix of the pose of the template 120.  Further, a status in the bone group is adjusted in accordance with necessity.  With the above operation, the pose or the movement of the template 120 is copied into the character 130.  This operation is performed by the character pose determining unit 856; paragraph [0082], the character pose determining unit 856 determines the pose of the character 130 by copying the pose of the character 120 determined by the template pose determining unit 854.  Then, the character 130 with the determined pose is displayed on the display device 804; FIG. 7; paragraph [0117], in step S708, the pose or the movement of the character 130 is determined from the determined pose or movement of the template 120 using the correspondence between the bone groups).

In the similar field of endeavor, Jin discloses (Paragraph [0008], the interactive avatar display system computes an array of accelerations to apply to movable body parts of the avatar and computes the array of accelerations by solving equations of motions from mass properties of the movable body parts and an array of forces computed from an array of inverse dynamics force values for the movable body parts and one or both of an array of balance control force values and an array of locomotion control force values, taking into account a set of constraints for the avatar, and possible also environmental objects in the virtual space) wherein said second skeleton further includes a prismatic joint on at least one bone of the second skeleton (Paragraph [0067], FIG. 1 shows an example of what the inverse dynamic torques represent.  They can be computed to drive the three right arm joints (shoulder, elbow, wrist) for the right hand to reach the target controller's position and orientation; paragraph [0030], the full body avatar is represented in memory as a character model.  With that character model, there are body parts, each connected to its parent body part using a prismatic joint).
Yamaguchi and Jin are analogous art because both pertain to utilize the display system for controlling the character movement by using the skeleton model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the character model taught by Yamaguchi to have the character mode taught by Jin in order to provide a prismatic joint for connecting each bone of the skeleton model of the character. Therefore, it would have been obvious to a 

	Regarding claim 2, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 1).
However, Yamaguchi does not specifically disclose wherein the second skeleton includes a prismatic joint on all bones of the second skeleton.   5    
In the similar field of endeavor, Jin discloses wherein the second skeleton includes a prismatic joint on all bones of the second skeleton (Paragraph [0030], the full body avatar is represented in memory as a character model.  With that character model, there are body parts, each connected to its parent body part using a prismatic joint).
Yamaguchi and Jin are analogous art because both pertain to utilize the display system for controlling the character movement by using the skeleton model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the character model taught by Yamaguchi to have the character mode taught by Jin in order to provide a prismatic joint for connecting each bone of the skeleton model of the character. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yamaguchi according to the relied-upon teachings of Jin to obtain the invention as specified in claim.
Regarding claim 3, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 1), and Yamaguchi further disclose wherein step d) further includes computing a transformation matrix for each joint of the second skeleton by considering said joints in succession, starting from a root joint (Paragraph [0053], an "object coordinate system" means a coordinate system of a highest parent node (root node); paragraph [0227], the node at the most parent side in each of the skeleton models is referred to as a "root node".  In this example, it is assumed that directions of the coordinate systems of the root nodes are the same for all of the skeleton models; paragraph [0228], in order to express the direction of a bone (posture or rotation) by a matrix, a reference coordinate system is also necessary in addition to the coordinate system of the respective bone.  The matrix represented by using the object coordinate system as a standard coordinate system is referred to as an object matrix of the bone).

	Regarding claim 4, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 1), and Yamaguchi further disclose wherein step a) further includes making the first and the second skeleton take respective initial postures (Paragraph [0043], FIG. 15 is a view showing an example of a template skeleton model and a character skeleton model at an initial state).

	Regarding claim 5, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 1), and Yamaguchi discloses further comprising: 
Paragraph [0111], the model control system 800 copies the pose or the movement of the template 120 into that of the character 130.  The pose of the character 130 is determined by applying the coordinate system adjusting matrix of the pose of the template 120.  Further, a status in the bone group is adjusted in accordance with necessity.  With the above operation, the pose or the movement of the template 120 is copied into the character 130.  This operation is performed by the character pose determining unit 856; paragraph [0082], the character pose determining unit 856 determines the pose of the character 130 by copying the pose of the character 120 determined by the template pose determining unit 854; FIG. 7; paragraph [0117], in step S708, the pose or the movement of the character 130 is determined from the determined pose or movement of the template 120 using the correspondence between the bone groups).

	Regarding claim 6, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 5), and Yamaguchi discloses further comprising: 
f) displaying, on a computer screen, at least one of the second 15skeleton and of a skin associated with the second skeleton (Paragraph [0118], with the above operation, the character 130 having a predetermined pose or movement is finally displayed; FIG. 8; paragraph [0082], the character pose determining unit 856 determines the pose of the character 130 by copying the pose of the character 120 determined by the template pose determining unit 854.  Then, the character 130 with the determined pose is displayed on the display device 804).

	Regarding claim 7, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 1), and Yamaguchi further disclose wherein the first skeleton and the second skeleton belong to a same digital body model (Paragraph [0009], for example, the skeleton model 100 shown in FIG. 1A is a skeleton model of a human body; FIGS. 2A and 2B; paragraph [0071], plural of the templates 120 may be prepared.  Plural kinds of templates of a human body model, an animal model, a fabric or the like may be prepared.  In such a case, the operator may select an appropriate template among the plural templates.  Alternatively, an appropriate template may be selected by the known technique of pattern recognition based on the character 130).

	Regarding claim 8, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 1), and Yamaguchi further disclose a non-transitory computer-readable data-storage medium containing computer-executable instructions that when executed by a computer system cause the computer system to carry out the method according to claim 1 for making the skeleton of the modeled human or animal body take the posture (Paragraphs [0075]-[0076], FIG. 8 is a block diagram showing an example of a hardware structure of a model control system 800. The model control system 800 includes a CPU 801, a memory 802, an input-output device 803, a display device 804, and a printer 805. Claim 11 - A non-transitory computer-readable recording medium having recorded thereon a program that causes a computer to execute the method of claim 1).  25 

	Regarding claim 9, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 8).
However, Yamaguchi does not specifically disclose wherein the second skeleton includes a prismatic joint on all bones of the second skeleton.
In the similar field of endeavor, Jin discloses (FIG. 7; paragraph [0094], storage device 702 can be one or more memory devices that can be accessed by a processor and storage device 702 can have stored thereon application code 710 that can be configured to store one or more processor readable instructions) wherein the second skeleton includes a prismatic joint on all bones of the second skeleton (Paragraph [0030], the full body avatar is represented in memory as a character model.  With that character model, there are body parts, each connected to its parent body part using a prismatic joint).
Yamaguchi and Jin are analogous art because both pertain to utilize the display system for controlling the character movement by using the skeleton model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the character model taught by Yamaguchi to have the character mode taught by Jin in order to provide a prismatic joint for connecting each bone of the skeleton model of the character. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 

	Regarding claim 10, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 8), and Yamaguchi further disclose 30wherein step d) further includes computing a transformation matrix for each joint of the second skeleton by considering said joints in succession, starting from a root joint (Paragraph [0053], an "object coordinate system" means a coordinate system of a highest parent node (root node); paragraph [0227], the node at the most parent side in each of the skeleton models is referred to as a "root node".  In this example, it is assumed that directions of the coordinate systems of the root nodes are the same for all of the skeleton models; paragraph [0228], in order to express the direction of a bone (posture or rotation) by a matrix, a reference coordinate system is also necessary in addition to the coordinate system of the respective bone.  The matrix represented by using the object coordinate system as a standard coordinate system is referred to as an object matrix of the bone).  

	Regarding claim 11, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 8), and Yamaguchi further disclose wherein step a) further includes making the first and the second skeleton take respective initial postures (Paragraph [0043], FIG. 15 is a view showing an example of a template skeleton model and a character skeleton model at an initial state).

Regarding claim 12, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 8), and Yamaguchi further disclose wherein the method further comprises: 
e) applying the computed transformation matrices to the joints of the second skeleton, making the second skeleton take a posture matching 1othat of the first skeleton (Paragraph [0111], the model control system 800 copies the pose or the movement of the template 120 into that of the character 130.  The pose of the character 130 is determined by applying the coordinate system adjusting matrix of the pose of the template 120.  Further, a status in the bone group is adjusted in accordance with necessity.  With the above operation, the pose or the movement of the template 120 is copied into the character 130.  This operation is performed by the character pose determining unit 856; paragraph [0082], the character pose determining unit 856 determines the pose of the character 130 by copying the pose of the character 120 determined by the template pose determining unit 854; FIG. 7; paragraph [0117], in step S708, the pose or the movement of the character 130 is determined from the determined pose or movement of the template 120 using the correspondence between the bone groups).    

	Regarding claim 13, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 12), and Yamaguchi further disclose wherein the method further comprises: 
f) displaying, on a computer screen, at least one of the second 15skeleton and of a skin associated with the second skeleton (Paragraph [0118], with the above operation, the character 130 having a predetermined pose or movement is finally displayed; FIG. 8; paragraph [0082], the character pose determining unit 856 determines the pose of the character 130 by copying the pose of the character 120 determined by the template pose determining unit 854.  Then, the character 130 with the determined pose is displayed on the display device 804).

	Regarding claim 14, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 8), and Yamaguchi further disclose wherein the first skeleton and the second skeleton belong to a same digital body model (Paragraph [0009], for example, the skeleton model 100 shown in FIG. 1A is a skeleton model of a human body; FIGS. 2A and 2B; paragraph [0071], plural of the templates 120 may be prepared.  Plural kinds of templates of a human body model, an animal model, a fabric or the like may be prepared.  In such a case, the operator may select an appropriate template among the plural templates.  Alternatively, an appropriate template may be selected by the known technique of pattern recognition based on the character 130).

	Regarding claim 15, Yamaguchi discloses a computer system comprising: 
a processor coupled to a memory and a graphical user interface (Paragraphs [0075]-[0076], FIG. 8 is a block diagram showing an example of a hardware structure of a model control system 800. The model control system 800 includes a CPU 801, a memory 802, an input-output device 803, a display device 804, and a printer 805), the memory storing computer-executable instructions that when executed Claim 11 - A non-transitory computer-readable recording medium having recorded thereon a program that causes a computer to execute the method of claim 1) to be configured to 
25obtain a first skeleton (FIG. 15; paragraph [0247], a template (standard skeleton model 124)) and a second skeleton (Paragraph [0247], a character (target skeleton model 134)) of at least one digital body model (Paragraph [0008], for such a skeleton model which is used when controlling a posture (pose, movement or the like) of a human body model, an animal model, a fabric or the like on a three dimension (3D) virtual space or a real space), each of said first skeleton and said second skeleton including a plurality of rotational joints connected by bones (Paragraphs [0004]-[0007], FIG. 1A is a view showing an example of such a skeleton model 100.  The skeleton model 100 includes a first bone 110 (a parent bone or a parent node), a second bone 112 (a child bone or a child node) connected to the first bone 110 via a joint 114, for example … A status of rotation of the joint 114 (bending, torsion) can be expressed by a direction of the second bone 112 (child node) with respect to the first bone 110 (parent node)), the first skeleton having a greater number of rotational joints than the second skeleton (FIG. 3 shows a view showing an example of a standard skeleton model 122 (standard model) and a target skeleton model 132 (target model) to be controlled, which is reversed version of FIG. 15; paragraphs [0068], the standard skeleton model 122 includes a bone group A' and a bone group B'. The target skeleton model 132 includes a bone group A and a bone group B … the numbers of the bones included in the skeleton models are different. As shown in FIG. 15, the number of rotational joints of the template 124 is greater than the character 134), each rotational joint of the second skeleton being associated to a respective joint of the first 30skeleton (Paragraph [0093], FIG. 5 is a view for explaining a rotation of a bone.  In a three dimensional coordinate system xyz, when rotating an end "A" of a bone "PA". Thus, the end point of a bone indicates a location of a rotational joint; paragraphs [0083]-[0084], it is assumed that the character 130 as shown in FIG. 2B is generated and the template 120 as shown in FIG. 2A is selected … Bone groups are generated for the template 120 and the character 130.  Then, whether the bone groups of the template 120 and the character 130 are in correspondence with each other is determined. FIG. 4 is a flowchart showing an example of an operation of determining correspondence between bone groups of the template 120 and the character 130),17 
determine a relative configuration of the second skeleton, said relative configuration mapping each joint of the first skeleton (Paragraph [0068], the standard skeleton model 122 includes a bone group A' and a bone group B'. The target skeleton model 132 includes a bone group A and a bone group B. In this embodiment, the bone groups of the target skeleton model 132 are in correspondence with the bone groups of the standard skeleton model 122.  Specifically, the bone group A' and bone group B' of the standard skeleton model 122 are in correspondence with the bone group A and bone group B of the target skeleton model 132, respectively), associated with a joint of the second skeleton, to said joint of the second skeleton (Paragraph [0087], in step S402, bones of the template 120 and bones of the character 130 are determined to be in correspondence with each other, respectively, by a known technique of pattern recognition or the like.  Then, bone groups are generated from the bones for the template 120 and the character 130, respectively, and the generated bone groups are in correspondence with each other; paragraph [0092], by performing the above operation, the bone groups are generated for the template 120 and the character 130 and are in correspondence with each other.  The operator may correct the correspondence of the bone groups.  Alternatively, the operator may designate the correspondence of the bone groups), 
make, based on one or more inputs from a user, the first skeleton take 5a posture defined by a rotational state for each joint of the first skeleton (Paragraph [0060], In this embodiment, in order to change a pose or a movement of the character 130 (FIG. 2B), a pose or a movement of the template 120 (FIG. 2A) is changed first.  As the template 120 is provided with the control data for joint angles, the template 120 is controlled not to take an unnatural pose or movement; paragraph [0063], thus, specifically, the instruction of changing the pose or the movement of the character 130 is converted to the instruction of changing the pose or the movement of the target 120 based on the correspondence of the parts of the template 120 and the parts of the character 130.  Then, the pose or the movement of the target 120 is determined; paragraph [0073], the operator inputs an instruction to change the pose or the movement of the character 130 via an appropriate user interface.  Upon accepting the instruction, a system, which will be explained later with reference to FIG. 8 and FIG. 22, changes the pose or the movement of the template 120, not the character 130), and 
FIG. 5 is a view for explaining a rotation of a bone; paragraph [0095], for example, by obtaining a matrix Ma which converts unit vectors in x-axis, y-axis, and z-axis directions of a coordinate system of a bone to unit vectors in x-axis, y-axis, and z-axis directions of a coordinate system of another bone, the matrix Ma can express a relative relationship between these coordinate systems.  In this embodiment, the matrix Ma is referred to as a "coordinate conversion matrix"; paragraph [0073], upon accepting the instruction, a system, which will be explained later with reference to FIG. 8 and FIG. 22, changes the pose or the movement of the template 120, not the character 130. Thus, when the system computes the matrix of a rotation of a bone of the template, the skeleton of the character remains 20unchanged), and 
10wherein the processor is further configured to determine the relative configuration of the second skeleton (Paragraph [0111], the model control system 800 copies the pose or the movement of the template 120 into that of the character 130.  The pose of the character 130 is determined by applying the coordinate system adjusting matrix of the pose of the template 120.  Further, a status in the bone group is adjusted in accordance with necessity.  With the above operation, the pose or the movement of the template 120 is copied into the character 130.  This operation is performed by the character pose determining unit 856) by being configured to determine rotations of the rotational joints and translation of Paragraph [0082], the character pose determining unit 856 determines the pose of the character 130 by copying the pose of the character 120 determined by the template pose determining unit 854.  Then, the character 130 with the determined pose is displayed on the display device 804; FIG. 7; paragraph [0117], in step S708, the pose or the movement of the character 130 is determined from the determined pose or movement of the template 120 using the correspondence between the bone groups).
However, Yamaguchi does not specifically disclose wherein said second skeleton further includes a prismatic joint on at least one bone of the second skeleton.
In the similar field of endeavor, Jin discloses (Paragraph [0008], the interactive avatar display system computes an array of accelerations to apply to movable body parts of the avatar and computes the array of accelerations by solving equations of motions from mass properties of the movable body parts and an array of forces computed from an array of inverse dynamics force values for the movable body parts and one or both of an array of balance control force values and an array of locomotion control force values, taking into account a set of constraints for the avatar, and possible also environmental objects in the virtual space) wherein said second skeleton further includes a prismatic joint on at least one bone of the second skeleton (Paragraph [0067], FIG. 1 shows an example of what the inverse dynamic torques represent.  They can be computed to drive the three right arm joints (shoulder, elbow, wrist) for the right hand to reach the target controller's position and orientation; paragraph [0030], the full body avatar is represented in memory as a character model.  With that character model, there are body parts, each connected to its parent body part using a prismatic joint).


	Regarding claim 16, Yamaguchi discloses a digital body model comprising: 
a first skeleton (FIG. 15; paragraph [0247], a template (standard skeleton model 124)) and a second skeleton (Paragraph [0247], a character (target skeleton model 134)), each of said first and second skeleton comprising a plurality of rotational joints connected by bones (Paragraphs [0004]-[0007], FIG. 1A is a view showing an example of such a skeleton model 100.  The skeleton model 100 includes a first bone 110 (a parent bone or a parent node), a second bone 112 (a child bone or a child node) connected to the first bone 110 via a joint 114, for example … A status of rotation of the joint 114 (bending, torsion) can be expressed by a direction of the second bone 112 (child node) with respect to the first bone 110 (parent node)), the first skeleton having a greater number of rotational joints than the second 20skeleton (FIG. 3 shows a view showing an example of a standard skeleton model 122 (standard model) and a target skeleton model 132 (target model) to be controlled, which is reversed version of FIG. 15; paragraphs [0068], the standard skeleton model 122 includes a bone group A' and a bone group B'. The target skeleton model 132 includes a bone group A and a bone group B … the numbers of the bones included in the skeleton models are different. As shown in FIG. 15, the number of rotational joints of the template 124 is greater than the character 134), each rotational joint of the second skeleton being associated to a respective joint of the first skeleton (Paragraph [0093], FIG. 5 is a view for explaining a rotation of a bone.  In a three dimensional coordinate system xyz, when rotating an end "A" of a bone "PA". Thus, the end point of a bone indicates a location of a rotational joint; paragraphs [0083]-[0084], it is assumed that the character 130 as shown in FIG. 2B is generated and the template 120 as shown in FIG. 2A is selected … Bone groups are generated for the template 120 and the character 130.  Then, whether the bone groups of the template 120 and the character 130 are in correspondence with each other is determined. FIG. 4 is a flowchart showing an example of an operation of determining correspondence between bone groups of the template 120 and the character 130).
However, Yamaguchi does not specifically disclose wherein said second skeleton further comprises a prismatic joint on at least one bone of the second skeleton.  
In the similar field of endeavor, Jin discloses (Paragraph [0008], the interactive avatar display system computes an array of accelerations to apply to movable body parts of the avatar and computes the array of accelerations by solving equations of motions from mass properties of the movable body parts and an array of forces computed from an array of inverse dynamics force values for the movable body parts and one or both of an array of balance control force values and an array of locomotion control force values, taking into account a set of constraints for the avatar, and possible also environmental objects in the virtual space) wherein said second skeleton further comprises a prismatic joint on at least one bone of the second skeleton (Paragraph [0067], FIG. 1 shows an example of what the inverse dynamic torques represent.  They can be computed to drive the three right arm joints (shoulder, elbow, wrist) for the right hand to reach the target controller's position and orientation; paragraph [0030], the full body avatar is represented in memory as a character model.  With that character model, there are body parts, each connected to its parent body part using a prismatic joint).
Yamaguchi and Jin are analogous art because both pertain to utilize the display system for controlling the character movement by using the skeleton model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the character model taught by Yamaguchi to have the character mode taught by Jin in order to provide a prismatic joint for connecting each bone of the skeleton model of the character. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yamaguchi according to the relied-upon teachings of Jin to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Yamaguchi in view of Jin discloses everything claimed as applied above (see claim 16).

In the similar field of endeavor, Jin discloses wherein the second skeleton includes a prismatic joint on all bones of the second skeleton (Paragraph [0030], the full body avatar is represented in memory as a character model.  With that character model, there are body parts, each connected to its parent body part using a prismatic joint).
Yamaguchi and Jin are analogous art because both pertain to utilize the display system for controlling the character movement by using the skeleton model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the character model taught by Yamaguchi to have the character mode taught by Jin in order to provide a prismatic joint for connecting each bone of the skeleton model of the character. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yamaguchi according to the relied-upon teachings of Jin to obtain the invention as specified in claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616